        Case 1:15-cr-00252-PKC-RML Document 1303 Filed 02/05/20 Page 1 of 7 PageID #: 22589
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I


                                          UNITED STATES DISTRICT COURT
                                                         Eastern District of New York
                                                                           )
              UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                  V.                                       )
                                                                           )
                       JOSE MARGULIES                                              Case Number: 1:15-cr-00252-PKC
                                                                           )
                                                                           )       USM Number: 87050-053
                                                                           )
                                                                           )         Andres Rivero, retained
                                                                           )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1, 5, 39, and 40 of the Indictment                              FILED
                                                                                                     IN CLERK'S OFFICE
D pleaded nolo contendere to count(s)                                                          U.S. DISTRICT COURT E.D N X
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.
                                                                                               * FEB 05 2020 *
                                                                                               BROOKLYN OFFICE .
The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                            Offense Ended
18 U.S.C. § 1962(d),              Racketeering Conspiracy                                                     5/20/2015               1
18.   u.s.c. § 1963
18 U.S.C. § 1956(h),              Money Laundering Conspiracy (CONMEDOL Copa America                          5/20/2015               5

       The defendant is sentenced as provided in pages 2 through          _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
□ Count(s)
               ------------D                                is     D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by th is judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                            1/21/2020
                                                                          Date of Imposition of Judgment

                                                                                               s/Hon. Pamela K. Chen
                                                                          Signature of Judge




                                                                                       Pamela K. Chen, United States District Judge
                                                                          Name and Title of Judge



                                                                          Date
       Case 1:15-cr-00252-PKC-RML Document 1303 Filed 02/05/20 Page 2 of 7 PageID #: 22590
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                                 Judgment-Page   2     of _ _7__
DEFENDANT: JOSE MARGULIES
CASE NUMBER: 1: 15-cr-00252-PKC

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                           Offense Ended           Count
18 U.S.C. § 1956(a)               Scheme)

18 U.S.C. § 1349,                 Wire Fraud Conspiracy (CONMEBOL/CONCACAF    5/20/2015              39

18   u.s.c. § 1343                Copa America Centenario Scheme)

18 U.S.C. § 1956(h),              Money Laundering Conspiracy (CONMEBOL/      5/20/2015              40

18 U .S.C. § 1956(a)              CONCACAF Copa America Centenario Scheme)
       Case 1:15-cr-00252-PKC-RML
AO 2458 (Rev. 09/19)
                Judgment in a Criminal Case
                                            Document 1303 Filed 02/05/20 Page 3 of 7 PageID #: 22591
                       Sheet 4-Probation
                                                                                                                       3_ of
                                                                                                       Judgment-Page _ _          ______   7 --~-
 DEFENDANT: JOSE MARGULIES
 CASE NUMBER: 1: 15-cr-00252-PKC
                                                             PROBATION

 You are hereby sentenced to probation for a tenn of:
       two (2) years on counts 1, 5, 39, and 40, to run concurrently with each other.




                                                 MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as detennined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check ifapplicable)
4.    D You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qua Ii fying offense. (check ifapplicable)
6.    D You must participate in an approved program for domestic violence. (check ifapplicable)
7.    D You must make restitution in accordance with 18 U.S.C. §§ 2448, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
I 0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
       Case 1:15-cr-00252-PKC-RML
AO 245B (Rev. 09/19)
                 Judgment in a Criminal Case
                                             Document 1303 Filed 02/05/20 Page 4 of 7 PageID #: 22592
                       Sheet 4A - Probation
                                                                                                 Judgment-Page _ _4.,___ of _ __._7_ __

DEFENDANT: JOSE MARGULIES
CASE NUMBER: 1: 15-cr-00252-PKC

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.
I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when.you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
      Case 1:15-cr-00252-PKC-RML
AO 2458 (Rev. 09/19)
                Judgment in a Criminal Case
                                            Document 1303 Filed 02/05/20 Page 5 of 7 PageID #: 22593
                       Sheet 4D- Probation
                                                                                             Judgment-Page   _5_   of       7
DEFENDANT: JOSE MARGULIES
CASE NUMBER: 1:15-cr-00252-PKC

                                        SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant will not participate in the business of sports television, or marketing, or attempt to do so during the period
 of probation.

 2. The defendant will cooperate with, and assist, the Government in satisfying the requirements of the Amended Forfeiture
 Order, dated 11/22/2016.

 3. The defendant will provide any assistance reasonably requested by the prosecutors in this case and otherwise continue
 to comply with the terms of his plea agreement with the Government during the period of probation.
        Case 1:15-cr-00252-PKC-RML Document 1303 Filed 02/05/20 Page 6 of 7 PageID #: 22594
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                      Judgment - Page       6    of        7
 DEFENDANT: JOSE MARGULIES
 CASE NUMBER: 1:15-cr-00252-PKC
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment               Restitution             Fine                   AV AA Assessment*            JVT A Assessment**
 TOTALS            $   400.00               $                      $                       $                            $



 llJ   The determination of restitution is deferred until 4/20/2020 . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
       If the defendant makes a partial payment, each payee shall receive an approximately proQortioned payment, unless specified otherwise in
       the prioricy order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                 Total Loss***               Restitution Ordered          Priority or Percentage




TOTALS                                $                         0.00           $
                                                                                   - - - - - - - -0.00
                                                                                                   --
 D      Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the           D fine     D restitution.
        D the interest requirement for the          D fine      D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I09A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
        Case 1:15-cr-00252-PKC-RML
AO 2458 (Rev. 09/19)
                 Judgment in a Criminal Case
                                             Document 1303 Filed 02/05/20 Page 7 of 7 PageID #: 22595
                       Sheet 6 - Schedule of Payments

                                                                                                         Judgment-Page   _.._7_   of        7
 DEFENDANT: JOSE MARGULIES
 CASE NUMBER: 1: 15-cr-00252-PKC

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     !ti    Lump sum payment of$        400.00              due immediately, balance due

              □    not later than                                 , or
              D    in accordance with D       C,    □    D,   □    E,or     D F below; or

B      D      Payment to begin immediately (may be combined with          D C,      DD, or       D F below); or

C     D       Payment in equal _ _ _           (e.g., weekly, monthly, quarterly) installments of $ -~--- ·- __ over a period of
             _______ (e.g., months or years), to commence ________ (e.g., 30 or 60 days) after the date of this judgment; or

D     D       Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence
                                                              _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E     D       Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.. 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    D       Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penarties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several               Corresponding Payee,
      (including defendant number)                        Total Amount                    Amount                         if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be a,Pplied in the following order: ( 1) assessment, (2) restitution princ!Pal, (3) restitution interest, (4) AV AA assessment,
(5J fine principal,{<>) fine interest, (7) community restitution, (8) JVTA assessment, ('J) penalties, and (JO) costs, mcluding cost of
prosecution and court costs.
